Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
This Final Office action is in reply to the arguments/amendments filed 2/24/2021.
Claims 1, 3, 8, 15 and 18 have been amended.
Claims 1-20 are pending.
Response to Arguments/Amendments
Applicant’s amendments necessitated new grounds of rejection; therefore the arguments are moot. Examiner has updated the rejection and addressed each of applicant’s claims in this Final office action.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-4, 8-12 and 15-19 are rejected under 35 U.S.C. 103 as being unpatentable over Anderson et al., US Patent Application Publication No US2014/0108251A1 in view of HIcklin et al., (WO 2016154419A1), in further view of Straub et al., US Patent Application Publication No 2016/0086262A1.
With respect to Claims 1, 8 and 15,
Anderson discloses,
a contributor external-facing device configured for communicating with a fraud detection server system through a security portal and for obtaining, via communications with contributor computing systems over a public data network, transaction data and account data for online entities; (Abstract: “…A collaborative fraud prevention platform (CFPP) receives a fraud determination query associated with a transaction request associated with a consumer account. The CFPP performs a search in the collaborative database based on the fraud determination query by comparing current transaction data from the transaction request with the stored transaction history data, performs an analysis of characteristics of the consumer account, and generates a fraud determination report based on the comparison and analysis …”; claim 21: “…a second computer program code for receiving a fraud determination query associated with a transaction request associated with a consumer account from a reviewing entity via a network for determining one of authenticity and non-authenticity of said transaction request…”)
a client external-facing device configured for: receiving, from a client computing system and during a target transaction between the client computing system and a consumer computing system, a query regarding a presence of a fraud warning for a target consumer associated with the consumer computing system, (¶60: “…the reviewing entities, for example, merchant entities 401 or participants communicate with the collaborative fraud prevention platform via a network, for example, the internet, an intranet, a wireless network, a mobile communication network, etc…If the merchant entity 401 is a new user, an administrative entity 403 of the collaborative fraud prevention platform requests the merchant entity 401 for additional login information and reviews the additional login information provided by the merchant entity 401. The collaborative fraud prevention platform authenticates the merchant entity 401 and determines 404 whether to approve or reject the merchant entity 401. The collaborative fraud prevention platform transmits a notification 406, for example, a report, an alert, etc., indicating approval or rejection to the merchant entity 401 via a notification engine 405…”; claim 21)
and transmitting, prior to completion of the target transaction, the fraud warning to the client computing system, in a secured part of the fraud detection computing system (¶18, ¶19: “…The fraud determination report indicates the authenticity or the non-authenticity of the transaction request for configurable periods of time, for example, 1 to 2 weeks, 3 to 5 weeks, etc., to enable the reviewing entity to determine the fraudulent payment transaction, and complete processing of the transaction request or discontinue the processing of the transaction request…”)
an identity repository to securely store the account data and the transaction data obtained from the contributor computing systems; (Abstract: “…A collaborative fraud prevention platform (CFPP) receives a fraud determination query associated with a transaction request associated with a consumer account. The CFPP performs a search in the collaborative database based on the fraud determination query by comparing current transaction data from the transaction request with the stored transaction history data, performs an analysis of characteristics of the consumer account, and generates a fraud determination report based on the comparison and analysis…”;¶14: “…The transaction history data comprises, for example, transaction information of the payment transactions such as a consumer name, a product name, address information, payment information, etc., characteristics of consumer accounts engaged in the payment transactions, etc. As used herein, the term "characteristics of the consumer account" refers to factors associated with the consumer account that facilitate determination of consumer behavior in a merchant market. The characteristics of the consumer account comprise, for example, information on online social activities of the consumer, online purchasing activities of the consumer, web activities of the consumer, financial reputation of the consumer in the merchant market, analytics corresponding to social behavior of the consumer in the merchant market, etc…”)
one or more processing devices; non-transitory computer-readable storage medium having program code that is executable by a processor device to cause a computing device to perform operations(¶68: “…The collaborative fraud prevention platform 801 comprises at least one processor and a non-transitory computer readable storage medium communicatively coupled to the processor. The processor is configured to execute modules, for example, 801b, 801c, 801d, 801e, 801f, 405, etc., of the collaborative fraud prevention platform 801…”)

the fraud detection server system configured for: 
 identifying a plurality of accounts of a plurality of primary entities and respective secondary entities added to the plurality of accounts of the plurality of primary entities based, at least in part, upon the account data and the transaction data, wherein the plurality of primary entities are verified authentic entities; (¶41: “…data structure having nodes representing online entities…can include or otherwise indicate links connecting pairs of nodes. The links can represent, for example, geographic associations or transactional associations between pairs of online entities…”; ¶43: “…the synthetic entity detection application 100 or other suitable application can identify names, addresses, email addresses, social security numbers, user names , or other identifiers in the records within the transaction data…group together subsets of records of transaction data and associate them with certain online entities…persistent unique key…unique identifier…”;¶46: “…The synthetic entity detection application 100 or other suitable application can maintain a derived set of facets and entity keys that are used to build a set of edges and nodes for a data graph…receive data indicating an online transaction…decompose data elements of the online transaction data into facet
generating, in a data structure entity links between primary entity objects identifying the plurality of primary entities and secondary entity object identifying respective secondary entities added to the plurality of accounts of the plurality of primary entities (¶6: “…nodes can represent online entities and links can represent geographic associations or transactional associations between pairs of online entities…”; ¶27: “…The synthetic entity detection application 100 can access transaction data stored in the data sources 102 to generate a data graph 118 that identifies connections or other relationships among different entities. The data graph 118 allows for multiple similar entities to be associated with one another across multiple dimensions with multiple degrees of freedom…”;¶41: “…data structure having nodes representing online entities…can include or otherwise indicate links connecting pairs of nodes. The links can represent, for example, geographic associations or transactional associations between pairs of online entities…”;¶46: “…The synthetic entity detection application 100 or other suitable application can maintain a derived set of facets and entity keys that are used to build a set of edges and nodes for a data graph…”)
the entity links including persistent associations in the data structure representing a relationship of the secondary entity objects being secondary to the respective between the primary entity objects such that a relationship is represented in response to at least one of the primary entity objects and the associated secondary entity object being accessed, (¶41: “…data the reference number can be a semi-persistent key, a persistent unique key, a variable key or unique identifier…”,¶45: “…The synthetic entity detection application 100 or other suitable application can join multiple permutations of information associated with a given entity having a given reference number of other identifier…”; ¶46: “...generate a data graph or other suitable data structure for analyzing connectivity using entity facets and entity keys…entity facets include one or more names of entities, one or more addresses for entities…maintain a derived set of facets and entity keys that are used to build a set of edges and nodes for a data graph or other suitable data structure…”;”¶47: “…the degree of connectivity can be a numerical value indicating how interconnected the nodes are…”claim 1)
accessing attributes of a secondary entity object identifying the target consumer as a secondary entity on an account of the plurality of accounts and attributes of a primary entity object identifying a primary entity of the account, (¶44: “…associate various different identifiers in transaction data (e.g. names, social security numbers, email addresses) with  a common online entity in a database or data structure…”; ¶46: “…maintain a derived set of facets and entity keys that are used to build a set of edges and nodes for a data graph or other suitable data structure…”; ¶48: “…a degree of connectivity among nodes can be based on the combination of density of edges and a weight value of the type of edge connections… a connection based on one or more of ‘account number’ social security number’…may have a higher weight because each of these types of connections are more likely to correspond to a specific person…”;claim 1: “…determining…from the links between the nodes, that a degree of connectivity among a subset of the nodes exceeds a threshold connectivity, the degree of connectivity indicating electronic communications involving a subset of the online entities represented by the subset of the nodes…” )
Anderson teaches a method/system for determining a fraudulent payment transaction in a collaborative environment whereby merchants share data associated with real time fraudulent payment transactions and account data (i.e. user name, address) in a collaborative environment (¶12). Hicklin discloses a synthetic entity detection application which can analyze clusters of data associated with multiple online entities and determine that an amount of interconnection among the entities indicates that one or more of the entities may be synthetic (an entity that does not correspond to a real individual)(¶15). Anderson and Hicklin are directed to the same field of endeavor since they both are related to detecting fraud via a collaborative network. Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the collaborative fraud prevention 
Anderson and Hicklin disclose all of the above limitations, the combination of Anderson and Hicklin does not distinctly describe the following limitations, but Straub however as shown discloses,
comparing first combination of a name attribute value and an address attribute value of the secondary entity object  and a second combination of a name attribute value and an address attribute value of the primary entity object, a name attribute identifying a family name for an entity and an address attribute identifying a physical address for the entity (¶95: “…the Do Not Pay list may be queried with one or more combinations of the entity-supplied name and entity-supplied social security number, the entity-supplied name and a second social security number or a variant of the social security number, the second name or name variant and the entity supplied social security number, or the second name or name variant and the second social security number or variant of the social security number…”)
generating, responsive to the query, the fraud warning based at least in part upon the first combination being different from the second combination according to the comparison(¶95: “…According to exemplary embodiments, if one of the combinations or variants matches the information on the Do Not Pay list, then a fraud alert may be output…”)


With respect to Claims 2, 10 and 17,
Anderson, Hicklin and Straub disclose all of the above limitations, Anderson further discloses,
wherein the fraud detection server system is further configured for: computing an inquiries attribute for the target consumer, where the inquiries attribute identifies a number of categories of online services having inquires for the target consumer over an evaluation period; (¶12: “…The computer implemented method and system disclosed herein generates a collaborative and a crowd sourced database of known fraudulent payment transaction data files, suspicious payment transaction data files based on an analysis of known fraudulent payment transactions, and known non-fraudulent payment transaction data files obtained from shared online 
generating the fraud warning based on the inquiries attribute in addition to the inconsistency between the combination of the name attribute value and the address attribute value of the secondary entity object as compared to the primary entity objects.(claim 21: “…a fifth computer program code for dynamically generating a fraud determination report based on said comparison of said current transaction data from said transaction request 
Hicklin discloses,
determining that the number of categories in the inquiries attribute is greater than a threshold number of categories;(claim 1: “…transmitting based on the degree of connectivity exceeding the threshold connectivity, an alert indicating a potential synthetic entity within the subset of the nodes…”)
Anderson, Hicklin and Straub are directed to the same field of endeavor since they are related to detecting fraud via a collaborative network. Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the collaborative fraud prevention platform of Anderson with the techniques for comparing/matching combinations of entity supplied information with variations of information of Straub and the detecting techniques as taught by Hicklin since it allows for analyzing electronic activities for unusual levels of interconnectivity and thereby providing alerts of potentially synthetic identities (¶19, ¶48)


With respect to Claims 3, 11 and 18, 
Anderson, Hicklin and Straub disclose all of the above limitations, Anderson further discloses,
computing a terminations attribute for the target consumer, where the terminations attribute identifies a number of the accounts in which a secondary entity status of the target consumer has been terminated (¶62: “…The collaborative fraud prevention platform then determines that the ongoing payment transaction is fraudulent and notifies the merchant entities 401 of the fraudulent payment transaction via the notification engine 405 exemplarily illustrated in FIG. 4. On receiving the notification, the merchant entities 401 terminate the shipment of the fraudulent payment transaction orders in weeks 3-5, avoiding 60% of losses to be incurred due to the processing of the fraudulent payment transaction orders in the 5 week transaction period…”)
generating the fraud warning based on the terminations attribute in addition to the terminations attribute and the inconsistency between the combination of the name attribute value and the address attribute value of the secondary entity object as compared to the primary entity objects.(Fig 5, ¶62: “…The collaborative fraud prevention platform, in communication with the collaborative database 409, transmits a fraud determination report to the merchant entities 401 in response to the fraud determination query indicating approval for the completion of the processing of the fraudulent payment transaction orders…”; claim 21)

determining that the number of the accounts in the inquiries attribute is greater than a threshold number of terminations (claim 1: “…transmitting based on the degree of connectivity exceeding the threshold connectivity, an alert indicating a potential synthetic entity within the subset of the nodes…”)
Anderson, Hicklin and Straub are directed to the same field of endeavor since they are related to detecting fraud via a collaborative network. Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the collaborative fraud prevention platform of Anderson with the techniques for comparing/matching combinations of entity supplied information with variations of information of Straub and the detecting techniques as taught by Hicklin since it allows for analyzing electronic activities for unusual levels of interconnectivity and thereby providing alerts of potentially synthetic identities (¶19, ¶48)

With respect to Claims 4, 12 and 19,
Anderson, Hicklin and Straub disclose all of the above limitations, Hicklin further discloses,
wherein the fraud detection server system is further configured for generating the fraud warning based on one or more of: a duration attribute for the target consumer indicating that a duration since an electronic history for the target consumer was created is less than a threshold duration;(claim  US2008 14781365 332/38Attorney Docket No. 096923-1104745PATENT
an attribute for the target consumer indicating that a number of physical addresses in the electronic history for the target consumer is less than a threshold number of physical addresses. (Abstract: “…based on the degree of connectivity exceeding the threshold connectivity, an alert indicating a potential synthetic entity (e.g., potentially fraudulent activity) within the subset of the nodes…”;¶47, ¶48: “…a detection of strongly weighted information between multiple entities who do not seem to be related and do not reside near one another can be representative of a potential fraud patterns or other patterns indicative of synthetic entities. Different types of synthetic entity patterns can be exposed by the weighted intersection of nodes …”)
Anderson, Hicklin and Straub are directed to the same field of endeavor since they are related to detecting fraud via a collaborative network. Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the collaborative fraud prevention platform of Anderson with the techniques for comparing/matching combinations of entity supplied information with variations of information of Straub and the detecting techniques as taught by Hicklin since it allows for 

With respect to Claims 9 and 16,
Anderson, Hicklin and Straub disclose all of the above limitations, Hicklin further discloses,
wherein the entity links between the primary entity objects and the secondary entity object include persistent associations in the data structure between the primary entity objects and the secondary entity object such that a relationship between the primary entity objects and the secondary entity object is represented in response to at least one of the primary entity objects and the secondary entity object being accessed. (¶41: “…data structure having nodes representing online entities…can include or otherwise indicate links connecting pairs of nodes. The links can represent, for example, geographic associations or transactional associations between pairs of online entities…”; ¶43: “…the synthetic entity detection application 100 or other suitable application can identify names, addresses, email addresses….or thither identifiers in the records within the transaction data…can group together subsets of records of transaction data and associate them with certain online entities…”, ¶47: “…the degree of connectivity can be a numerical value indicating how interconnected the nodes are…”claim 1)


Claims 5, 6, 13, 14 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Anderson, Hickli, Straub in further view of Torabkhani et al., (WO2015002630A2).
With respect to Claims 5 and 13,
Anderson, Hickli, Straub disclose all of the above limitations, Hicklin further discloses,
wherein the fraud detection server system is further configured for: computing synthetic identity detection attributes and labels for a group of consumers based on the account data and the transaction data (Fig 3, ¶38: “…a synthetic entity detection application 100 can be used to analyze large numbers of transactions among large numbers of online entities…The graph 300 includes hyper-connected data in region 302, which indicates synthetic entities …the sparsely connected data in regions 304 and 306 is 
Anderson, Hicklin and Straub are directed to the same field of endeavor since they both are related to detecting fraud via a collaborative network. Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the collaborative fraud prevention platform of Anderson with the techniques for comparing/matching combinations of entity supplied information with variations of information of Straub and the detecting techniques as taught by Hicklin since it allows for analyzing electronic activities for unusual levels of interconnectivity and thereby providing alerts of potentially synthetic identities (¶19, ¶48)

and generating a plurality of decision rules for identifying synthetic identities by training a machine learning model based on the synthetic identity detection attributes and the labels for the group of consumers.(¶7: “…relates to new machine learning, quantitative anomaly detection methods and systems for uncovering fraud,…”; ¶18: “… rules, or formulas that are trained to identify a target variable of interest from a series of predictive variables. Known cases are shown to the model, which learns the patterns in and amongst the predictive variables that are associated with the target variable…”;¶108: “…variables may be created by combining the raw variables to create a synthetic variable that is more aligned with the business context and the fraud hypothesis…”;¶109: “…various synthetic variables can be automatically generated, with various pre-programmed parameters…”;¶440:“…The association rules creation process produces a list of rules…”)
Torabkhani discloses a machine learning detection method/system for uncovering fraud. Anderson, Hicklin, Straub and Torabkhani are directed to the same field of endeavor since they are related to detecting fraud via a collaborative network. Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the collaborative fraud prevention platform of Anderson, the techniques for 

With respect to Claims 6 and 14, 
Anderson, Hicklin, Straub and Torabkhani disclose all of the above limitations, Hicklin further discloses,
wherein the fraud detection server system is further configured for: computing the synthetic identity detection attributes for the target consumer; Fig 3, ¶38: “…a synthetic entity detection application 100 can be used to analyze large numbers of transactions among large numbers of online entities…The graph 300 includes hyper-connected data in region 302, which indicates synthetic entities …the sparsely connected data in regions 304 and 306 is less likely to be associated with synthetic identities…”;¶40: “…The synthetic detection application 100 can execute one or more algorithms for identifying and evaluating the interconnectivity among the entities 108…detecting synthetic online entities according…”;¶43: “…The synthetic entity detection application 100 or other suitable application can identity names, addresses, email addresses, social security numbers, user names…or other identifiers in the records within the transaction data…group together subsets of records of the transaction data and associate them with certain online entities…”;¶47: “…electronic and generating the fraud warning based on the synthetic identity detection attributes for the target consumer satisfying the plurality of detection rules. (Abstract: “…based on the degree of connectivity exceeding the threshold connectivity, an alert indicating a potential synthetic entity (e.g., potentially fraudulent activity) within the subset of the nodes…”; ¶48: “…a detection of strongly weighted information between multiple entities who do not seem to be related and do not reside near one another can be representative of a potential fraud patterns or other patterns indicative of synthetic entities. Different types of synthetic entity patterns can be exposed by the weighted intersection of nodes …”)
Anderson, Hicklin Straub and Torabkhani are directed to the same field of endeavor since they are related to detecting fraud via a collaborative network. Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the collaborative fraud prevention platform of Anderson with the techniques for comparing/matching combinations of entity supplied information with variations of information of Straub, the machine learning methods of Torabkhani and the detecting techniques as taught by Hicklin since it allows for analyzing electronic activities for unusual levels of interconnectivity and thereby providing alerts of potentially synthetic identities (¶19, ¶48)

With respect to Claim 20,
Anderson, Hicklin and Straub disclose all of the above limitations, Hicklin further discloses,
wherein the operations further comprise: computing synthetic identity detection attributes and labels for a group of consumers based on the account data and the transaction data;  US2008 14781365 337/38Attorney Docket No. 096923-1104745 PATENT Fig 3, ¶38: “…a synthetic entity detection application 100 can be used to analyze large numbers of transactions among large numbers of online entities…The graph 300 includes hyper-connected data in region 302, which indicates synthetic entities …the sparsely connected data in regions 304 and 306 is less likely to be associated with synthetic identities…”;¶40: “…The synthetic detection application 100 can execute one or more algorithms for identifying and evaluating the interconnectivity among the entities 108…detecting synthetic online entities according…”;¶43: “…The synthetic entity detection application 100 or other suitable application can identity names, addresses, email addresses, social security numbers, user names…or other identifiers in the records within the transaction data…group together subsets of records of the transaction data and associate them with certain online entities…”;¶47: “…electronic communications involving a subset of the online entities represented by the subset of the nodes…degree of connectivity can be a numerical value indicating how interconnected the nodes are…”)
computing the synthetic identity detection attributes for the target consumer; and generating the fraud warning based on the synthetic identity detection attributes for the target consumer satisfying the plurality of detection rules (Abstract: “…based on the degree of connectivity exceeding the threshold connectivity, an alert indicating a potential synthetic entity (e.g., potentially fraudulent activity) within the subset of the nodes…”;¶47, ¶48: “…a detection of strongly weighted information between multiple entities who do not seem to be related and do not reside near one another can be representative of a potential fraud patterns or other patterns indicative of synthetic entities. Different types of synthetic entity patterns can be exposed by the weighted intersection of nodes …”).
Anderson, Hicklin and Straub are directed to the same field of endeavor since they both are related to detecting fraud via a collaborative network. Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the collaborative fraud prevention platform of Anderson with the techniques for comparing/matching combinations of entity supplied information with variations of information of Straub and the detecting techniques as taught by Hicklin since it allows for analyzing electronic activities for unusual levels of interconnectivity and thereby providing alerts of potentially synthetic identities (¶19, ¶48).
Anderson, Hicklin and Straub disclose all of the above limitations, the combination of Anderson, Hicklin and Straub does not distinctly describe the following limitations, but Torabkhani however as shown discloses,
generating a plurality of decision rules for identifying synthetic identities by training a machine learning model based on the synthetic identity detection attributes and the labels for the group of consumers; (¶7: “…relates to new machine learning, quantitative anomaly detection methods and systems for uncovering fraud,…”; ¶18: “… rules, or formulas that are trained to identify a target variable of interest from a series of predictive variables. Known cases are shown to the model, which learns the patterns in and amongst the predictive variables that are associated with the target variable…”;¶108: “…variables may be created by combining the raw variables to create a synthetic variable that is more aligned with the business context and the fraud hypothesis…”;¶109: “…various synthetic variables can be automatically generated, with various pre-programmed parameters…”;¶440:“…The association rules creation process produces a list of rules…”;¶444,¶446:“…Using such a training set, rules can be created, and then applied to new claims or transactions not included in the training set. From such a database, relevant information can be extracted that would be useful for the association rules analysis…”)
Torabkhani discloses a machine learning detection method/system for uncovering fraud. Anderson, Hicklin, Straub and Torabkhani are directed to the same field of endeavor since they are related to detecting fraud via a collaborative network. Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the collaborative fraud prevention platform of Anderson, the detecting .

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Anderson, Hicklin, Straub, Torabkhani in further view of  Zolli, US Patent Application Publication No US2017/0186009A1.
With respect to Claim 7, 
Anderson, Hicklin, Straub and Torabkhani disclose all of the above limitations, the combination of Anderson, Hicklin, Straub and Torabkhani does not distinctly describe the following limitation but Zolli however as shown discloses,
wherein training the machine learning model generates a plurality of logic rules, wherein the plurality of decision rules are generated by further filtering the plurality of logic rules based, at least in part, upon a precision threshold and a recall threshold.(¶10: “…the application of at least one rule comprises: selecting criteria relating to at least one of a precision metric rate, a recall rate…”;¶25: “…A threshold value can be determined from a dynamic rethresholding model that can determine a model score reflecting a probability that an account is illegitimate. The threshold value can be based on a model score that satisfies selected criteria relating to a desired precision rate for identifying illegitimate accounts, a recall rate associated with identifying illegitimate accounts, or a false positive rate associated with “filtering a plurality of logic rules”.
Zolli discloses a machine learning detection method/system for uncovering fraud. Anderson, Hicklin, Straub, Torabkhani and Zolli are directed to the same field of endeavor since they are related to detecting fraudulent transactions. Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the collaborative fraud prevention platform of Anderson, the detecting techniques of Hicklin, and the techniques for comparing/matching combinations of entity supplied information with variations of information of Straub with the machine learning methods of Torabkhani and the method/system to identify illegitimate online accounts as taught by Zolli since it allows for identifying illegitimate accounts utilizing rules relating to precision/ recall rates and threshold values based on model scores (¶10, ¶25, ¶32-¶36, claim 7)

Conclusion
References cited but not used:
LIttle et al., US Patent Application Publication No US2016/0057146A1, “Systems and Methods for Multi-Stage Identity Authentication”, related to relates to identity authentication, and in particular, to multi-stage identity authentication.
Coggeshall et al., US Patent Application Publication No US2014/0283094A1 “System and Method for Systematic Detection of Fraud Rings”, relating to detecting potentially fraudulent activity associated with a consumer’s identity.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry of a general nature or relating to the status of this application or concerning this communication or earlier communications from the Examiner should be directed to Kimberly L. Evans whose telephone number is 571.270.3929.  The Examiner can normally be reached on Monday-Friday, 9:30am-5:00pm.  If attempts to reach the examiner by telephone are unsuccessful, the Examiner’s supervisor, Lynda Jasmin can be reached at 571.272.6782.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal/pair <http://pair-direct.uspto.gov >.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866.217.9197 (toll-free). Any response to this action should be mailed to: Commissioner of Patents and Trademarks, P.O. Box 1450, Alexandria, VA 22313-1450 or faxed to 571-273-8300.  Hand delivered responses should be brought to the United States Patent and Trademark Office Customer Service Window: Randolph Building 401 Dulany Street, Alexandria, VA 22314.

/KIMBERLY L EVANS/Examiner, Art Unit 3629            

/LYNDA JASMIN/Supervisory Patent Examiner, Art Unit 3629